Citation Nr: 1226506	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Observer



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  The appellant is his surviving spouse.  This case comes before the Board of Veterans Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before the undersigned at a May 2012 Video Conference hearing.  The hearing transcript is of record.  


FINDINGS OF FACT

1.  The Veteran died in June 2005 from cardiorespiratory insufficiency due to liver cancer.  

2.  Neither cardiorespiratory insufficiency nor liver cancer is related to the Veteran's active military service.

3.  At the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder (PTSD), a shell fragment wound scar with retraction of tissue of the lateral aspect of the right elbow, a shell fragment wound of the right hand, with retained metal foreign body, hypertension, and a non-symptomatic shell fragment wound scar of the right buttock.  

4.  The Veteran's service-connected disabilities did not play a material causal role in his death.


CONCLUSION OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
In a letter issued in September 2005, prior to the initial adjudication of the claim, the RO notified the appellant of the evidence needed to substantiate her claim.  The letters also satisfied the second and third elements of the duty to notify by informing the appellant that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The appellant has substantiated the Veteran's status as a Veteran, and the second and third elements of Dingess notice are satisfied by the September 2005 letter.  While the appellant has not been provided specific information regarding the type of evidence necessary to establish a disability rating for service connection for the cause of the Veteran's death, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board has determined that service connection for the cause of the Veteran's death is not warranted.  Consequently, no disability rating will be assigned, so the failure to provide notice with respect to this element of the claim was no more than harmless error.

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA notice, in the context of Death Indemnity Compensation (DIC) claims, requires (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The September 2005 letter included notice that complied with the Court's decision in Hupp.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records and all other pertinent available records have been obtained in this case.  Neither the appellant nor her representative has identified any outstanding evidence, to include medical records that could be obtained to substantiate the denied claims.  The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were not prejudicial to the appellant.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2011).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2011).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2011); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Direct service connection may not be granted without medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service-connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1).

Analysis

The certificate of death indicates that the Veteran died in June 2005.  The cause of death was certified to be cardiorespiratory insufficiency due to or as a consequence of liver cancer.

The appellant does not contend, and the record does not show, that the Veteran's cardiorespiratory insufficiency or liver cancer was incurred in service.  Rather, the appellant contends that service connection for the cause of the Veteran's death should be granted because the Veteran's liver cancer, which contributed to his death, was caused by chronic alcohol abuse, associated with his service-connected PTSD.

The medical evidence of record does not show that the Veteran was ever treated for alcohol dependency.  Furthermore, he was never diagnosed with alcohol dependency on VA examination, including VA PTSD examinations in June and September 1985.  However, VA outpatient treatment records do show that the Veteran reported alcohol consumption, and the notes indicate that he had a history of alcohol abuse.  

Medical evidence of record also shows that the Veteran's liver cancer was related to his chronic alcohol abuse.  In this regard, VA neurologist, F.B., MD noted during treatment in January 2007 that a review of the Veteran's records showed that he had a long history of alcohol abuse with subsequent jaundice and alcoholic cirrhosis, and that the records noted end stage liver disease, secondary to alcoholism.  He opined that it was likely that the Veteran had end stage liver disease and hepatic carcinoma of unknown type and grade, secondary to alcohol abuse.

However, there is no medical evidence of record to support the appellant's contention that the Veteran's chronic alcohol abuse was caused by or related to his service-connected PTSD.  In this regard, the Board notes that as noted above, during VA outpatient treatment, the Veteran reported consuming alcohol, at times excessively.  However, he never reported that his alcohol use was in any way related to his PTSD, or that he used alcohol to self-medicate for his symptoms of PTSD.  In fact, although he reported consuming a six pack of beer daily during his VA PTSD examination in September 1985, he was not diagnosed with alcohol dependency at that time.  The Board also notes that a VA examiner opined in January 2007 that although the Veteran was service-connected for PTSD, there was no evidence of treatment for PTSD or alcohol dependency.  He also noted that alcohol dependency is a disorder in its own right, with its own distinctive features and progressive course, and not merely a symptom of some other disorder.  Furthermore, he noted that while PTSD represents stress, people deal with that stress in different ways, largely a function of their individual predispositions and choices.  The examiner opined that it was less likely that the Veteran's alcohol dependency was caused by his PTSD.  There is no contrary medical opinion of record.
The Board also notes that the appellant , in March and October 2008 statements, claimed that the Veteran was hospitalized at Fort Lewis during service, and that his immune system was weakend from serum hepatitis or spinal meningitis.  There is no evidence of record showing that the cardiorespiratory insufficiency or liver cancer that led to the Veteran's death were a result of or related to any serum hepatitis or spinal meningitis contracted during service.  In this regard, the Board notes that service treatment records show that the Veteran was hospitalized in April 1968, and diagnosed with "influenza, organism undetermined."  Service treatment records are negative for any evidence of a diagnosis or treatment for hepatitis or meningitis.  

The Board has also considered the appellant's claim that the Veteran's service-connected and non-service-connected illnesses, including eczema, psoriasis, hypertension, hernias, nose bleeds, gall stones, eye infections, ear problems, gout, cataracts, elevated blood levels, ulcers, abdominal swelling, liver disorders, alcohol abuse, and PTSD, were related to his exposure to Agent Orange during active duty service in Vietnam.

Because the Veteran served in Vietnam, his exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  However, none of the Veteran's diagnosed disabilities, including his fatal cardiorespiratory insufficiency or liver cancer is subject to presumptive service connection on the basis of herbicide exposure because the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of the above noted disabilities in humans.  

The appellant does not contend that the Veteran's death was related in any other way to his other service-connected disabilities-shell fragment wound scar with retraction of tissue of the lateral aspect of the right elbow, shell fragment wound of the right hand, with retained metal foreign body, hypertension, and the non-symptomatic shell fragment wound scar of the right buttock.  Nor does the record contain a medical opinion that links these disabilities to the Veteran's death.  
For the reasons and basis stated above, the Board concludes that the preponderance of the evidence is against the appellant's claim.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


